Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 8/30/21.  Claims 1,2,5,8,11 are amended and claims 54-57 are added.  Claims 1-2,5,8,11,13 and 54-57 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 112
Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is vague and indefinite.  The claim depends from claim 1 which is amended to recite 1-5% mucilaginous hydrocolloid and 1-5% by weight of a mannan based hydrocolloid.  It is unclear if the amount of 1-5% psyllium is an additional component or the amount is defining that the mucilaginous is psyllium.  The same problem is noted for the range of 1-5% konjac, the range of 20-25% wheat fiber and optionally 5-10% HPMC.  It is also unclear how the amount of egg protein is further limiting because claim 1 already recites 12-20% egg protein. 
The new rejection is necessitated by amendment to claim 1.
Claim Rejections - 35 USC § 103
Claims 1-2,5,8,11,13,54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton ( 2010/0303997)
For claims 1,2,5,8,11 Fulton discloses bakery product comprising 3-30% protein,10-40% fiber,10-40% fat, 1-60% of at least 1 additive and 2-10% water.  The fiber includes psyllium fiber, grain fiber such as wheat fiber, celluloses such as hydroxypropyl cellulose, and other similar modified cellulose and 
Fulton does not disclose the fat content as in claim 1, and the specific proportion of ingredients as in claims 1,8,11 and 57.
While Fulton does  disclose fat content of 10-40% in the bakery product, Fulton also discloses dough comprising 1-40% fat as shown in paragraph 0023.  It is obvious that dough is used to prepare the bakery product.  Thus, it would have been obvious to prepare bakery product having lower fat content when a low fat product is desired.  This would have been an obvious matter of choice.  Fulton discloses all the component of hydrocolloids and fiber as claimed.  It would have been obvious to one skilled in the art to determine the individual components to fall within the range of fiber disclosed in Fulton.  For instance, Fulton discloses the soluble fiber comprises of gum and example of soluble fiber can be include in amount of 1-20%.  Then the rest of the fiber can include insoluble fiber such as psyllium, cellulose and wheat fiber.  Determining the amounts can readily be determined through routine experimentation. It would have been obvious to vary the amount of water depending on the type of baked product and the moistness desired in the product.  Generally difference in concentration does not amount of patentable distinction in absence of showing of criticality or unexpected result.  
Response to Arguments
Applicant's arguments filed 8/30/21 have been fully considered but they are not persuasive. 
In the response, applicant argues that Fulton provides no sound rationale for modifying its baked good products to contain amounts of water and/or fat that fall within the instantly recited ranges.  Applicant points to paragraphs 0016 and 0019 that discuss the strict wetting of mucilaginous hydrocolloid.  This argument is not persuasive.  The paragraphs pointed out by applicant disclose the 
With respect to the amount of fat, applicant argues that the amount of fat as a proportion of the total ingredients in baked food product will necessarily increase when baked because the amount of water in the dough will reduce.  This is clear from the simple comparison of paragraphs 0023 and 0024 of Fulton.  This argument is not persuasive because there is no disclosure in Fulton that the dough disclosed in paragraph 0023 forms the baked product in paragraph 0024.  The disclosure in paragraph 0023 and 0024 are separate embodiments.  Applicant has not shown that the amount of fat will increase during baking due to the reduction in water.  The disclosure in paragraph 0023 clearly suggests to one skilled in the art that the amount of fat can vary over a wide range in dough that is used to make baked product.  It would have been obvious to one skilled in the art to use less fat or no fat in the dough when desiring to obtain low fat or no fat baked product.  There is correlation in the dough and the baked product because the dough is inherently used to obtain the bake product through baking of the dough.

 This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A  (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
October 21, 2021
/LIEN T TRAN/
Primary Examiner, Art Unit 1793